IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00030-CV
 
In
the Interest of H.M.T. and A.R.T., Children,
 
 

From the 52nd District
Court
Coryell County, Texas
Trial Court No. 36015
 

MEMORANDUM  Opinion

 
The Clerk of this Court notified the
parties in a March 17, 2006 letter that the appellant’s brief was overdue in
this cause and that the appeal may be dismissed if an appropriate response was
not filed within ten days.  No response has been received. 
Accordingly, the appeal is dismissed for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).
PER CURIAM
 
Before
Chief Justice Gray,
Justice Vance, and
Justice Reyna
            (Chief
Justice Gray dissenting)
Appeal
dismissed
Opinion
delivered and filed June 7, 2006
[CV06]


thout prejudice.  Id.
 
FELIPE REYNA
Justice
Before Justice
Reyna, 
Justice
Davis, and
Judge
Harrison[1]
Petition denied
Opinion
delivered and filed October 6, 2010
[OT06]



[1]
              The Honorable Glen N. Harrison, Judge of the 32nd District Court of Nolan
County, sitting by
assignment of the Chief Justice of the Supreme Court of Texas pursuant to
section 74.003(h) of the Government Code.  See Tex. Gov’t Code Ann. § 74.003(h) (Vernon 2005).